Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with James H. Ackley on 6/27/2022.  

The application has been amended as follows: 
Claim 7, third line from the end of the claim, “and” has been added after “face,”.
Claim 8, in each of lines 8 and 9, “flat” has been deleted.
 Claim 9, fourth line from the end of the claim, “and” has been added after “axis,”.
Claim 10, fourth line from the end of the claim, “and” has been added after “axis,” and at the end of the claim, “face,” has been replaced with “face.”.
Claim 17, line 21, “and” has been deleted and in line 30, “and” has been added after “data,”.
Claim 18, line 1, the status identifier has been replaced with “(Currently Amended)”; and in the third line from the end of the claim, “, and” has been added after “fittings”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Subject matter indicated as allowable in the previous office action has been incorporated into the independent claims.
Claim 8 was amended to differentiate from claim 7.
The reference cited in the specification has been cited on the attached form 892.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. TERRY K CECIL whose telephone number is (571)272-1138.  The examiner can normally be reached on Normally 7:30-4:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TERRY K CECIL/Primary Examiner, Art Unit 1778